This action was brought to recover the sum of $500, alleged to be due on a building contract. The consideration was expressed in the following words: "And the said party of the first part covenants and agrees to pay unto the party of the second part for the faithful performance of the same, the sum of one thousand seven hundred dollars, lawful money of the United States, andfive hundred dollars in an order on Messrs. Woodruff  Taylor,of Oswego; also a house and lot on the north corner of Jackson and Mulberry streets, in the city of Syracuse, and the house on the lot, on which the party of the first part now designs to build, the money to be paid as follows: five hundred dollars the first day of May next, and five hundred dollars the first day of June next, and the balance when finished." All of this consideration was paid, except the $500 payable in an order on Messrs. Woodruff  Taylor. Woodruff  Taylor were manufacturers of sash, blind and joiner work at Oswego; and the defendant held their promissory note for $500, payable in joiner work, sashes, blinds, doors, etc. The only question in this case is, whether the sum of $500, which the contract stipulates shall be paid in an order on Messrs. Woodruff  Taylor, is payable in currency, or in the work and materials, mentioned in the promissory note held by the defendant at the time of the execution of the contract.
It will be perceived that the contract contains no reference *Page 103 
whatever to the promissory note; but the defendant's counsel contended he had a right to show, by parol testimony, that this sum should be paid in the manner specified in the note.
Is this a case in which parol evidence is admissible to explain a written agreement? The only grounds on which such evidence can be admissible in this case is, that the portion of the agreement stating that $500 shall be paid in an order on Messrs. Woodruff 
Taylor, contains a latent ambiguity, or that the term employed to express the method of payment, requires a parol explanation to enable the court to interpret it.
The referee, in his opinion, and the General Term, I think, pronounced it a case of latent ambiguity. But a latent ambiguity, as we all well know, is where the instrument on its face is sufficiently certain and free from ambiguity, but the ambiguity is produced by evidence of something extrinsic, or some collateral matter out of the instrument; and it is maintained here that the note of Woodruff  Taylor is the extrinsic or collateral matter, requiring parol explanation. But, if the mere existence of another writing raises an ambiguity within the meaning of the rule, then the general rule forbidding the introduction of parol evidence to explain, vary or discharge written instruments, will no longer have any practical effect. The evidence, which is said to raise an ambiguity in a written instrument, is very different from that furnished by this note. As, for instance, the example given in the books: "If a person grant his manor of S to one and his heirs, — so far there appears to be no ambiguity; but, if it should appear on the trial that the grantor has the manors both of south S and north S, this ambiguity is matter of fact, and parol evidence may be admitted to show which of the two manors the grantor intended to convey." Or if, in the case under consideration, it appeared, by extrinsic evidence, that there were two firms at Oswego of the name of Woodruff  Taylor, and that there was a dispute as to which firm the parties meant, this would raise a latent ambiguity; and evidence by parol would be admissible to explain it. *Page 104 
From these examples it is evident, that, in cases of latent ambiguity, the extrinsic evidence, which raises it, produces the uncertainty of itself necessarily and palpably; and all that is left for the court is to ascertain, by parol, to which of two or more things the ambiguous language is to be applied. It does not require an assertion, much less an argument, that an ambiguity appears. The extrinsic fact, which it is alleged produces the ambiguity in this case, is the existence of a promissory note made by Woodruff  Taylor for $500, payable in work and materials. How does this fact, necessarily, produce uncertainty or ambiguity in an instrument which provides for the payment of $500 in the ordinary method? It may, indeed, suggest a probability to the mind that the latter payment was intended by the parties to be made in the same way as the other. But we are not speculating on probabilities or improbabilities. In the one case the writing shows that payment was to be made in a peculiar and exceptional manner; in the other it was to be made in the ordinary manner; and it is gravely maintained, that this fact of itself necessarily produces an ambiguity, which admits of parol evidence to prove that the parties, when making the contract, stipulated that the payment should be made in the peculiar and exceptional, and not in the ordinary manner, provided for in the written instrument. When it is provided that a payment shall be made in "dollars," the meaning is manifest. The necessities of social and commercial intercourse, as well as the rules of evidence, require that ordinary words should be understood according to their common and general acceptation. Consequently, when an order or bill of exchange, or any writing, provides that payment shall be made in "dollars," it means a lawful currency of the United States of America; and an offer to show by parol, that the parties meant any thing else, is obviously an offer to violate the rule, forbidding the introduction of parol evidence to vary or contradict a written instrument. This is a rule, to which the courts have rigidly adhered from a very early period of judicial history. No rule has operated more beneficially in its general effect. No one disputes that it would *Page 105 
be most mischievous to admit evidence to prove that the maker of a written instrument intended something which his language does not express; evidence which in the language of Wigram (Extr. Ev. 65), "passing by and disregarding the written instrument seeks to import into and engraft upon it, an intention independent of its terms." The inevitable result would be to impair if not destroy the advantages of security and certainty which written agreements are calculated to afford.
The latest instance of a strict adherence to the rule on this subject, I find in Millard v. Bailey (1 Eng. Eq. Cases, 1st vol. of the new English Reports), decided by Vice-Chancellor WOOD, in January, 1866. A testatrix left four children and a godchild, whom she had educated. She had seventy-four shares in a gas company; originally, she had only thirty-seven; but, by a new arrangement, the company had extended its business, and issued a new share to its stockholders for each original share, making the seventy-four above mentioned. She, however, always called them thirty-seven, treating each as a double share. She made a bequest, under this idea, to her four children, of thirty-three shares, followed by a bequest to her godchild of "the remaining shares;" no doubt, thinking that the godchild would be entitled only to four of the double shares, or eight single shares, and that her four children would have thirty-three double, or sixty-six single shares. But the godchild claimed that she was entitled under the will, to forty-one shares. Parol evidence was offered to show, that the testatrix was in the habit of treating, and intended to treat, the shares as double shares, so as to pass to her godchild by the residuary gift four double, or eight single, and not forty-one single shares. The Vice-Chancellor (WOOD) held it inadmissible, adding, "however much one may regret the result, I cannot treat the description of these shares in the will as being of double, and not of single, shares. I cannot allow particular expressions said to have been used by this testatrix to prevail, where they are not the general language, universally applicable to the particular subject-matter." *Page 106 
If the case under consideration does not show a latent ambiguity, parol evidence should not have been admitted on any other ground.
In this contract there are no terms of art, no technical or foreign words, no ancient words fallen into disuse, which require parol interpretation. It refers to no other instrument; the note of Woodruff  Taylor is not alluded to; it contains nothing of a peculiar sense different from the popular sense of the words which it employs; and these words, as I have before said, must be understood in their plain, ordinary, and popular signification. The word "dollar," certainly, has only one meaning, understood of all men. When in a promissory note, or bill of exchange, or any other instrument, negotiable or not, "I promise to pay a certain number of dollars," the plain and ordinary meaning is, that I shall pay the sum mentioned in lawful currency; and to show, by parol, that I undertook to pay it in law books or in law stationery, would be a palpable violation of the rule, which declares that parol evidence cannot be admitted to contradict or vary the terms of a written instrument.
The judgment should be reversed; new trial; costs to abide event.
Judgment affirmed. *Page 107